Citation Nr: 9932539	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-20 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected low back strain.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected neck whiplash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1988 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied claims by the veteran 
seeking increased (compensable) disability ratings for his 
service-connected back and neck disorders.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service connected low back strain is 
currently manifested by subjective complaints of occasional 
stiffness and pain on performing physical labor. Range of 
motion on recent examination was 95 degrees of flexion, 25 
degrees of extension, 30 to 35 degrees of lateral flexion, 
and 40 degrees of rotation.  

3.  Slight limitation of lumbar range of motion or 
lumbosacral strain with characteristic pain on motion is not 
shown by the evidence of record.

4.  The veteran's service connected neck whiplash is 
currently manifested by subjective complaints of occasional 
stiffness.

5.  Consistent complaints of fatigability or other moderate 
muscle injury symptoms or slight limitation of cervical 
motion is not shown by the evidence of record.



CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) disability 
rating for service-connected low back strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. 
§§  4.31, 4.71a, Diagnostic Codes (DC) 5285-5295  (1999).

2.  The criteria for an increased (compensable) disability 
rating for service-connected neck whiplash have not been met.  
38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. §§ 4.31, 
4.56, 4.71a, DC 5290; 4.73, DC 5323  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
service-connection for a low back strain and neck whiplash 
and has contended that his disability is worse than currently 
rated.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  He believes that recent medical 
evidence supports his claim.

Because the veteran's claims are well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with a recent VA examination.  
The Board finds no evidence in the claims file indicating 
that there may be pertinent evidence available but not yet of 
record.  Overall, the Board finds that no further assistance 
is required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran had mild left 
thoracic scoliosis at the time of his entry into active duty, 
according to an October 1987 induction medical examination 
report.  He was noted to have no symptoms.  A July 1989 
aircrew physical examination report indicates that the 
veteran had no spine or neck defects.  A May 1993 outpatient 
record reflects that the veteran was seen after falling 
approximately 4 feet from an aircraft and landing on his 
elbow and left side of his back.  He complained of pain in 
his left thoracic area, but no numbness or tingling of the 
extremities.  Physical examination revealed no tenderness of 
the cervical spine.  In regard to his back, there was no 
spinal process tenderness, contusion, or swelling.  There was 
tenderness on the left posterior rib cage.  Assessment was 
left posterior rib and left elbow contusion.  A January 1994 
outpatient record reflects that the veteran had lower 
thoracic and upper lumbar back pain, aggravated by lifting 
and prolonged standing, with no radicular symptoms.  It was 
of 8 months duration, stemming from a fall.  Objective 
evaluation revealed range of motion from 20 degrees of 
extension to 75 degrees of flexion.  There was tenderness in 
the mid-to-low back.  Straight leg raising was negative.  X-
rays were within normal limits, except for noted mild 
straightening of the lordotic curve.  Assessment was 
mechanical low back pain.  No further treatment is seen in 
the service medical records.  The veteran's June 1994 
separation medical report is negative for any neck or back 
defects.  The associated report of medical history shows 
complaints of recurrent back pain.  Physician's remarks 
indicate that the veteran had low back pain on heavy lifting 
that resolves with rest.

Subsequent to service, the veteran underwent VA examination 
in November 1994.  The report of that examination reiterates 
the medical history of the veteran's back problems.  It notes 
that the blow to his back was fairly flat and did not hurt 
too much, but that he was quite stiff.  There was a slight 
sprain of the neck, which the veteran reported involved a 
little stiffness with slight whiplash.  Current complaints 
were of occasional localized low back pain with yard work, 
running, and other activities, as well as with exercise such 
as bending.  Physical examination of the neck revealed no 
thyroid enlargement, adenopathy, or bruits, and a good range 
of motion, although the veteran indicated that it got a 
little stiff on occasion.  The back had normal range of 
motion.  The veteran had no problems at the time of the 
examination.  Straight leg raising was normal.  All of his 
musculature, reflexes, and pulses were normal in the 
extremities.  Cervical and lumbar X-rays were normal.  
Impression was "history of fall with slight injury to the 
back and some history of mild low back strain and probably 
mild whiplash."

A private chiropractor's letter is dated in January 1994 (but 
was likely meant to be dated January 1995).  It reflects that 
the veteran was seen for treatment of a low back injury 
beginning in December 1994.  It is noted that he had had 
residual symptoms that had not satisfactorily resolved prior 
to discharge from active duty.  It also indicates that X-
rays, palpation, and kinesiologic evaluation revealed 
cervical, thoracic, lumbar, and sacroiliac subluxations 
associated with the low back.  Treatment consisted of 
specific chiropractic adjustive procedures, which proved to 
be satisfactory from both the chiropractor's and veteran's 
assessments.  Long-term resolution of symptoms and a return 
to pre-injury or near pre-injury functional status was 
anticipated within a few months.

The most recent medical evidence is a November 1997 VA 
examination report.  It indicates that the veteran's back 
condition had not changed to any degree since the 1994 
examination.  The veteran reported some occasional stiffness 
in his neck and his back bothered him when doing significant 
work, such as using a wheelbarrow, lifting, or working with 
logs.  The result was a somewhat painful and stiff back.  The 
veteran was not doing much in the way of back exercises which 
had been prescribed, and he was taking no medication, except 
for Naprosyn on a rare occasion.  At the time of the 
examination, he was having no particular problems with his 
neck and back.  Physical examination revealed "perfectly 
normal" range of motion of the neck with no significant 
tenderness.  The back also had perfectly normal range of 
motion, consisting of flexion to 95 degrees, extension to 25 
degrees, rotation to 40 degrees, and lateral flexion to 
between 30 and 35 degrees.  The spine was straight.  The 
veteran reported pain in the midline lumbar region.  Range of 
motion of the legs, pulses, reflexes, and neurologic 
examination were all normal.  Cervical and lumbar X-rays were 
normal.  Impression was "history of fall on his back, with 
probably mild whiplash."  It was noted that he had "minimal 
symptoms in his neck and some mild recurrent low back 
strain."

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1  (1999).  
It must be noted that the pyramiding of various diagnoses of 
the same disability is prohibited.  38 C.F.R. § 4.14  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  In every instance where the Rating Schedule does not 
provide for a 0 percent (noncompensable) disability rating 
for a diagnostic code, such a rating shall be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31  (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims (formerly Court of Veterans 
Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

a.  Low back strain

The veteran's low back strain is currently rated based on DC 
5295 of the Rating Schedule, which specifically pertains to 
lumbosacral strain.  DC 5295 authorizes a noncompensable 
disability rating for low back strain "[w]ith slight 
subjective symptoms only."  A 10 percent rating requires a 
disability "[w]ith characteristic pain on motion."  
38 C.F.R. § 4.71a, DC 5295  (1999).

In this case, the Board finds that the veteran's low back 
disability most closely reflects its current noncompensable 
rating.  Specifically, the Board finds that his disability 
involves no objective manifestations.  Most recently, 
according to the 1997 VA examination report, it had a 
"perfectly" normal range of motion, was straight, and had 
no sciatic component.  The veteran was neurologically intact.  
Examination of his lower extremities showed normal range of 
motion, pulses, and reflexes.  The only evidence of any low 
back symptoms was subjective complaints by the veteran to the 
effect that his back bothered him if he performed hard work, 
such as using a wheelbarrow or lifting.  During these times, 
his back was painful and stiff.  Even subjectively, however, 
the veteran indicated that he was having no particular 
problems with his back.  He was taking no medications and 
performing no therapeutic exercises for his back.  These 
findings are consistent with those of the 1994 VA examination 
report, which reflects that his back had stiffness and was 
painful during physical activities.  Objectively, that report 
also shows no objective manifestations, indicating that his 
back had no problems at the time of the examination.  These 
findings are also consistent with the private chiropractor's 
letter, which notes that, after undergoing treatment in 
December 1994, the veteran's back was satisfactory.  The 
chiropractor opined that the veteran would return to pre-
injury or near pre-injury functional status within a few 
months.

In regard to "functional loss," as described in DeLuca, 
supra, the Board has considered the veteran's arguments that 
he is "never" without any pain in his back and that he 
cannot ride in a car for extended periods.  He asserts that 
his limitations warrant at least a 10 percent disability 
rating.  As stated above, the Board finds no evidence of any 
functional limitations.  None of the medical evidence shows 
that the veteran has objectively-observed pain on motion 
characteristic of lumbosacral strain.  As such, he does not 
meet the criteria for a compensable rating under DC 5295.  
38 C.F.R. § 4.71a, DC 5295  (1999).  The evidence also does 
not show that he has functional impairment of sufficient 
severity to warrant evaluation at the 10 percent level.  The 
Board accepts that he may have some occasional stiffness and 
pain when performing heavy work.  However, the Board finds no 
evidence that the veteran's back disability involves 
incoordination, instability, fatigability, or other 
functional impairment, nor that any pain on motion 
effectively limits his range of motion.

The Board notes that the veteran's back disorder may 
alternatively be rated pursuant to DC 5292, for limitation of 
range of motion of the lumbar spine.  DC 5292 authorizes a 10 
percent rating for "slight" limitation of range of motion.  
38 C.F.R. § 4.71a, DC 5292  (1999).  In this case, as 
indicated above, the medical evidence consistently shows that 
the veteran had "perfect" range of motion of motion of his 
lumbar spine.  Specifically, his lumbar spine most recently 
had 95 degrees of flexion, 25 degrees of extension, 30 to 35 
degrees of lateral flexion, and 40 degrees of rotation.  
Thus, he does not have any limitation of range of motion and 
is not entitled to a compensable disability rating under DC 
5292.  Id.

Overall, the Board finds that the evidence most closely 
supports the current noncompensable rating for the veteran's 
low back strain.  Although currently rated under DC 5295, the 
Board finds no diagnostic code for back disabilities under 
the Rating Schedule, and no functional effects, that would 
entitle the veteran to a higher rating.  The Board concludes 
that the evidence regarding this issue is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required under the provisions of 38 U.S.C.A. 
§ 5107(b)  (West 1991).

In light of the above, the veteran's claim must be denied.

b.  Neck whiplash

The veteran's service-connected neck whiplash is currently 
rated pursuant to DC 5323 of the Rating Schedule.  DC 5323 
addresses Group XXIII muscle injuries.  That muscle group 
affects movements of the head and fixation of the shoulder 
movements, and involves the muscles of the side and back of 
the neck (suboccipital, lateral vertebral, and anterior 
vertebral).  38 C.F.R. § 4.73, DC 5323  (1999).  Under DC 
5323, a noncompensable disability rating is warranted for a 
"slight" muscle injury.  A 10 percent rating is warranted 
for a "moderate" muscle injury.  Id.  A "slight" injury 
may have no cardinal symptoms, such as loss of power, 
weakness, fatigability, fatigue-pain, incoordination, or 
uncertainty of movement.  38 C.F.R. § 4.56  (1999).  However, 
a "moderate" disability requires consistent complaints of 
one or more of the cardinal symptoms, particularly a lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  Id.

Here, the Board finds no objective functional impairment 
associated with the veteran's neck whiplash, only subjective 
complaints of "occasional" stiffness.  Objectively, the 
most recent physical examination revealed "perfect" range 
of motion of the neck with no significant tenderness.  He was 
diagnosed with "minimal" symptoms in his neck, which was 
"probably" mild whiplash.  The veteran reported no 
particular problems with his neck.  These findings, or lack 
thereof, are consistent with those of the 1994 VA examination 
report and the private chiropractor's letter, the latter of 
which did not even note that the veteran had an injury to his 
neck that required treatment.  The VA report reflects that 
the veteran complained of "a little stiffness" in his neck, 
but physical examination was normal.

Overall, the Board finds that, given the veteran's subjective 
complaints, he has a neck disability most closely reflecting 
a "slight" injury to muscle groups XXIII.  Therefore, his 
current noncompensable rating is warranted.  He does not have 
consistent complaints of fatigability after average use or 
other symptoms of a "moderate" muscle injury to warrant a 
10 percent disability rating.  See 38 C.F.R. §§  4.56, 4.73  
(1999).

The Board notes that muscle injuries in the Rating Schedule 
are those contemplated to have been incurred by a projectile 
or fragment that causes an actual wound.  The veteran's 
service-connected neck whiplash, while possible to rate under 
such diagnostic codes, is, in the Board's opinion, more 
appropriately rated pursuant to musculoskeletal disabilities 
of the neck.  Specifically, the Board finds that DC 5290 is 
also applicable.  DC 5290 addresses limitation of motion of 
the cervical spine.  38 C.F.R. § 4.71a, DC 5290  (1999).  It 
authorizes a 10 percent disability rating for "slight" 
limitation of motion.  Id.  In this case, the Board still 
finds that a compensable disability rating is not currently 
warranted for the veteran's neck whiplash.  The medical 
evidence clearly shows that he has perfect range of motion of 
the neck.  Although he complains of occasional stiffness in 
the neck, this functional impairment, see DeLuca, supra, is 
not to a degree that his disability more closely reflects one 
with actual limitation of range of motion, even if only 
"slight."  Therefore, a compensable rating is not warranted 
under DC 5290.

Overall, the Board finds that the evidence most closely 
supports the current noncompensable rating for the veteran's 
neck whiplash.  Although currently rated under DC 5323, the 
Board finds no diagnostic code for back disabilities under 
the Rating Schedule, and no functional effects, that would 
entitle the veteran to a higher rating.  The Board concludes 
that the evidence regarding this issue is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required under the provisions of 38 U.S.C.A. 
§ 5107(b)  (West 1991).

In light of the above, the veteran's claim must be denied.


ORDER

An increased (compensable) disability rating for service-
connected low back strain is denied.

An increased (compensable) disability rating for service-
connected neck whiplash is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

